Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Applicant’s Argument:
On page 3, applicant argues “Thus, while Gilhousen may generally describe orthogonal signaling, using bi-phase or four-phase modulation, Gilhousen does not actually describe use of any constellations corresponding to the symbols communicated.”  
Examiner’s Response:
Examiner respectfully disagrees. It is known to one of ordinary skill in the art that phase modulation (digital modulation) of data symbol is characterized by a constellation diagram.  A bi-phase modulation would provide a different constellation than a four-phase modulation scheme.  A constellation diagram of a data symbol does not exist without a modulation scheme.  The claim merely recites that channel symbols are “represented” by constellation points.  Here, Gilhoussen discloses digital modulation scheme that is “represented” by constellation points.    
Applicant’s Argument:
On page 4, applicant argues “Gilhoussen does not discloses or suggest the claimed decoder.”
Examiner’s Response:
According to paragraph 0199, Gilhoussen recites “The resulting combined signal stream is then decoded using a forward error detection ( FEC) decoder also contained within circuitry 448.”
Applicant’s Argument:
On page 4, applicant argues “Gilhoussen cannot fairly be said to disclose or suggest obtaining redundancy data as defined in Claim 2. 
Examiner’s Response:
Examiner respectfully disagrees.  The claim does not mention what is meant by “redundancy data.” Further, Paragraph 127 in Gilhoussen recites “Included with the sync channel information bits are cyclic redundancy check code (CRCC) bits for error detection.”  The cyclic redundancy check code bits are mentioned that they are specifically used for error detection, thereby providing information whether a communication system is unsuccessful in performing FEC decoding. 
Applicant’s Argument:
On page 4, applicant argues “Vare does not discloses or suggest “obtaining redundancy data via a second input interface from a second network which is different to the first network, if the decoder is unsuccessful in performing FEC decoding.” 
Examiner’s Response:
Figure 8 in Vare discloses a digital switch (302) that provides different input interfaces which would correspond to “second input interface.” Further, Vare discloses in paragraph 0047 “Audio, video and other types of data including the ESG fragments may be transmitted through a variety of types of networks according to many different protocols. For example, data can be transmitted through a collection of networks usually referred to as the "Internet" using protocols of the Internet protocol suite, such as Internet Protocol (IP) and User Datagram Protocol (UDP).” Thus, Vare discloses a scenario of transmitting data through a variety of different networks.  Also, according to Paragraph 133 recites “FEC decoder 2710 determines whether the decapsulated DSP packets contain any errors or are missing any data. If there are any errors, and/or there is any missing data, FEC decoder 2710 uses RS data to fix the errors and/or missing data.”  The RS data corresponds to redundancy data because it is used as an indicator of errors in a data packet. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilhousen et al, US Pub. No. 20030053519 filed on October 2, 2002 in view of Vare et al, US Publication No. 20080225892 filed on March 15, 2007. 
As to claims 2 and 17, Gilhousen teaches “A receiver device for receiving data, comprising:” [see Figure 2, item 64] “a first receiver configured to receive an input data stream” [see Fig 2, item 64] “via a first input interface” [see Fig 2, item 64] 
“comprising a plurality of channel symbols represented by constellation points in a constellation diagram from a first network;” [see paragraph 231].  Paragraph 231 recites “Instead, bi-phase or four-phase modulation of forward error correction symbols might be employed with conventional coherent demodulation with carrier phase extracted from the received signal using Costas loop techniques.”
 “a demodulator configured to demodulate said channel symbols into codewords;” [see Fig 2, item 50].
 “a decoder configured to attempt Forward Error Correction (FEC) decoding of the codewords and to determine success of the FEC decoding and, if success is determined, to output decoded data;” [see fig 2, item 50; paragraph 206].  Paragraph 206 recites “mobile user analog voice signal is first passed through a digital vocoder. The vocoder output is then, in sequence, convolutional forward error correction (FEC) encoded, 64-ary orthogonal sequence encoded and modulated on a PN carrier signal.”
 “a second receiver” [see Fig 2, item 42, 32].  Paragraph 107 recites “The second receiver system processes the received signals in a manner similar to that discussed with respect to the first receiver system of FIGS. 2 and 3.”
 “configured to obtain redundancy data via a second input interface” [see paragraph 127].  Paragraph 127 recites “Included with the sync channel information bits are cyclic redundancy check code (CRCC) bits for error detection.”
On the other hand, Vare teaches “from a second network which is different to the first network,” [see paragraph 0052].  Paragraph 0052 recites “Communication between network components may be accomplished via the Open Systems Interconnection (OSI) standard. The OSI framework of the process for communication between different network components may be structured as seven layers or categories as described by the OSI reference model.”
 “if the decoder is unsuccessful in performing FEC decoding;” [see paragraph 133].  Paragraph 133 recites “FEC decoder 2710 determines whether the decapsulated DSP packets contain any errors or are missing any data. If there are any errors, and/or there is any missing data, FEC decoder 2710 uses RS data to fix the errors and/or missing data.”
 “wherein the decoder is further configured to calculate the positions of the redundancy data with respect the codewords and output decoded data from a combination of the redundancy data and codewords derived from the input data stream.” [see paragraph 117]. Paragraph 117 recites “RS data for a transmitted payload (e.g., IP) may be calculated in multiple ways. A first example for calculating RS data for a transmitted payload, in accordance with one or more aspects of the invention, is shown in FIG. 14. FEC encoding is performed on IP data to calculate the RS parity data and provides IP datagrams and RS data as output, as shown at 1402.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gilhousen with the teachings of Vare because Vare discloses forward error correction in a digital broadcast network that supports generic stream encapsulation would advance the art as detailed in paragraph 0007.

As to claims 3 and 18, Vare teaches “the decoder is configured to attempt Forward Error Correction (FEC) decoding of the codewords using further information associated with the codeword.” [see Fig 27, item 2710].

As to claim 4, Vare teaches “further information associated with the codeword is received via the first receiver” [see Fig 2, item 2702].

As to claim 5, Vare teaches “the further information associated with the codeword is received via the first receiver as broadcast information.” [see Fig 2, item 2702].  Paragraph 0007 recites “for using forward error correaction in a digital broadcast network that supports generic stream encapsulation would advance the art.”

As to claim 6, Vare teaches “the first receiver is a broadcast receiver and the second receiver is a broadband receiver.” [see Fig 2, items 142, 141].

As to claims 7 and 20, Vare teaches “the redundancy data is signaled to the receiver device as an application layer service.” [see paragraph 0067].  Paragraph 0067 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”  Paragraph 0092 recites “This service identifier and the corresponding IP addresses may be listed in ESG data.  In data link layer (L2), the services are mapped into the logical channels.  This is one-to-one mapping, and the service identifier uniquely determines the logical channel identifier.”

	As to claim 8, Vare teaches “the second receiver is configured to first request specific redundancy data before obtaining the redundancy data.”[Fig 2, item 141].

As to claim 9, Vare teaches “the redundancy data requested corresponds to specific bit positions in the input data stream.” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”

As to claim 10, Vare teaches “the redundancy data requested corresponds to specific positions amongst the codewords” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”

As to claims 11 and 21, Vare teaches “the second receiver is configured to request an amount of redundancy data required to successfully decode codewords demodulated by the demodulator.” [see paragraph 134].  Paragraph 134 recites “FEC decoder 2812 determines whether there are any errors, or there is any missing data, in the decapsulated GSE packets. If there are one or more errors and/or missing data, then the FEC decoder 2812 may use the RS data to fix the erroneous and/or missing data. If there are no errors and/or missing data, or once any errors and/or missing data has been corrected, FEC decoder 2812 forwards IP datagrams to a terminal.”

As to claim 12, Vare teaches “second receiver is configured to request an amount of redundancy data required to successfully decode the input data stream, the input data stream having been broadcast to the receiver device.” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”

As to claim 13, Vare teaches “the decoder is configured to calculate the positions of the redundancy data as bits with respect to the codewords.” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”

As to claims 14 and 22, Vare teaches “the decoder is configured to calculate the positions of the redundancy data as bits within a codeword.”  [see paragraph 135].  Paragraph 135 recites “The error correaction code described within the examples discussed above is Reed Solomon (RS), but, as will be apparent, any other suitable code could also be used, such as Low-Density Parity-Check (LDPC) code.”

As to claim 15, Vare teaches “the redundancy data is received as unicast data.” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”
As to claim 16, Vare teaches “A terrestrial television device comprising the receiver device” [see paragraph 0048].  Paragraph 0048 recites “Through such an IP-based broadcasting network, one or more service providers can supply different types of IP services including on-line newspapers, radio, and television.”
“as claimed in claim 2”: 
teaches “A receiver device for receiving data, comprising:” [see Figure 2, item 64] “a first receiver configured to receive an input data stream” [see Fig 2, item 64] “via a first input interface” [see Fig 2, item 64] 
“comprising a plurality of channel symbols represented by constellation points in a constellation diagram from a first network;” [see paragraph 231].  Paragraph 231 recites “Instead, bi-phase or four-phase modulation of forward error correction symbols might be employed with conventional coherent demodulation with carrier phase extracted from the received signal using Costas loop techniques.”
 “a demodulator configured to demodulate said channel symbols into codewords;” [see Fig 2, item 50].
 “a decoder configured to attempt Forward Error Correction (FEC) decoding of the codewords and to determine success of the FEC decoding and, if success is determined, to output decoded data;” [see fig 2, item 50; paragraph 206].  Paragraph 206 recites “mobile user analog voice signal is first passed through a digital vocoder. The vocoder output is then, in sequence, convolutional forward error correction (FEC) encoded, 64-ary orthogonal sequence encoded and modulated on a PN carrier signal.”
 “a second receiver” [see Fig 2, item 42, 32].  Paragraph 107 recites “The second receiver system processes the received signals in a manner similar to that discussed with respect to the first receiver system of FIGS. 2 and 3.”
 “configured to obtain redundancy data via a second input interface” [see paragraph 127].  Paragraph 127 recites “Included with the sync channel information bits are cyclic redundancy check code (CRCC) bits for error detection.”
On the other hand, Vare teaches “from a second network which is different to the first network,” [see paragraph 0052].  Paragraph 0052 recites “Communication between network components may be accomplished via the Open Systems Interconnection (OSI) standard. The OSI framework of the process for communication between different network components may be structured as seven layers or categories as described by the OSI reference model.”
 “if the decoder is unsuccessful in performing FEC decoding;” [see paragraph 133].  Paragraph 133 recites “FEC decoder 2710 determines whether the decapsulated DSP packets contain any errors or are missing any data. If there are any errors, and/or there is any missing data, FEC decoder 2710 uses RS data to fix the errors and/or missing data.”
 “wherein the decoder is further configured to calculate the positions of the redundancy data with respect the codewords and output decoded data from a combination of the redundancy data and codewords derived from the input data stream.” [see paragraph 117]. Paragraph 117 recites “RS data for a transmitted payload (e.g., IP) may be calculated in multiple ways. A first example for calculating RS data for a transmitted payload, in accordance with one or more aspects of the invention, is shown in FIG. 14. FEC encoding is performed on IP data to calculate the RS parity data and provides IP datagrams and RS data as output, as shown at 1402.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gilhousen with the teachings of Vare because Vare discloses forward error correction in a digital broadcast network that supports generic stream encapsulation would advance the art as detailed in paragraph 0007.

As to claim 19, Vare teaches “receiving the input data stream via broadcast obtaining the redundancy data via broadband” [see paragraph 0088].  Paragraph 0088 recites “The service discovery descriptor may further comprise a cyclic redundancy check code, in this example a 32 bit field CRC.sub.--32 as presented in ETSI EN 300 468.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637